Vistas las dos mociones que anteceden con la sola asistencia de la parte promovente, examinadas la exposición del caso mencionada en la segunda de dichas mociones y en la resolución de esta corte fe-chada enero 19, 1933, se desestima por no haberse perfeccionado en tiempo y forma la apelación interpuesta contra la sentencia dictada por la Corte de Distrito de San Juan en fecha que no consta en la dicha exposición del caso, único documento radicado por el deman-dado apelante en la secretaría de esta corte.